Citation Nr: 1126356	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  07-05 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a low back disability, degenerative disc disease with history of lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty in the military from February 1978 to September 1992.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  That decision granted the Veteran's claim for service connection for degenerative disc disease with history of lumbar strain and assigned an initial 10 percent rating retroactively effective from August 30, 2004.  The Veteran appealed for a higher initial rating for this disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The Board issued a decision in June 2010 denying another claim the Veteran also had appealed - for an initial compensable rating for his hemorrhoids.  However, rather than immediately deciding, the Board remanded his remaining claim for an initial rating higher than 10 percent for his low back disability to the RO via the Appeals Management Center (AMC) for further development and consideration.  The additional development of this remaining claim included obtaining the report of a VA compensation examination the Veteran said he had undergone in June 2009 or thereabouts or alternatively having him undergo another examination to reassess the severity of his low back disability.  As will be discussed below, however, he failed to report for this examination and did not offer any reason or explanation for his absence.  The Board therefore is left to consider this claim based on the evidence already in the file, as the remand advised him of the consequences of failing to report for this examination if scheduled.  See Turk v. Peake, 21 Vet. App. 565 (2008) (In an initial rating claim, when the Veteran fails to report for an examination, the case shall be rated on the evidence of record rather than summarily denied because an initial rating claim is an original compensation claim under 38 C.F.R. § 3.655(b)).



FINDINGS OF FACT

1.  The Veteran's low back disability is manifested by some loss of motion, but with forward flexion still greater than 60 degrees and a combined range of motion greater than 120 degrees, with no significant functional loss due to pain, weakened movement, excess fatigability, or incoordination.

2.  The Veteran's low back disability has not caused incapacitating episodes or paralysis of either sciatic nerve since the initial grant of service connection.


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 10 percent for the Veteran's low back disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board is usually required to ensure that VA's duties to notify and assist a claimant have been satisfied.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These notice requirements apply to all elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Letters meeting these requirements were provided to the Veteran prior to the initial grant of service connection for his low back disability.  And since the appeal now concerns his downstream claim for a higher initial rating for this disability, VA is not obligated to provide additional notice concerning this downstream issue.  Instead, the provisions of 38 U.S.C.A. § 7105(d) require VA to provide a statement of the case (SOC) if this disagreement is not resolved.  The RO issued an SOC in January 2007 addressing this downstream issue, which included citation to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning a higher initial rating for his low back disability.  As such, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

In any event, although not required, a May 2008 letter from the RO to the Veteran notified him of what evidence was required to substantiate his claim for an initial rating higher than 10 percent for his low back disability, and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008).  Thus, the duty to notify has been satisfied.  As the pleading party, he, not VA, has the evidentiary burden of proof of showing there is a notice error in either timing or content and, moreover, that it is unduly prejudicial, meaning outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1626 (2009).  Neither he nor his representative has made any such pleading or allegation.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all records the Veteran and his representative identified as potentially relevant.  

The Veteran's low back disability also was examined for VA compensation purposes in February 2005 and April 2006.  And since those examinations were not particularly recent, the Board's June 2010 remand directed the RO/AMC obtain the report of another VA compensation examination the Veteran supposedly since had undergone in June 2009 or thereabouts and, if not obtained, to have him undergo another VA examination to reassess the severity of his low back disability.  See again Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see again also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, too, Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Green v. Derwinski, 1 Vet. App. 121 (1991) and VAOPGCPREC 11-95 (April 7, 1995).

Pursuant to that remand directive, a June 2010 letter from the RO notified the Veteran that his VA examination had been scheduled for June 23, 2010.  However, he failed to appear with no explanation provided for his absence.  VA regulation provides that, when a claimant fails, without good cause, to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (2010).  In other words, absent good cause, the Board is required to adjudicate the claim based on the existing evidence in the file.  See again Turk v. Peake, 21 Vet. App. 565 (2008) (In an initial rating claim, when the Veteran fails to report for an examination, the case shall be rated on the evidence of record rather than summarily denied because an initial rating claim is an original compensation claim under 38 C.F.R. § 3.655(b)).


In a June 2011 Written Brief Presentation, the Veteran's representative indicated that "the Veteran was unable to attend the VAE [VA examination] due to unforeseen circumstances."  However, the Board finds that this general statement, without offering any specific explanation, does not constitute a showing of the required good cause for further delaying a decision in this appeal by remanding the claim again to reschedule the VA examination.  The Court has held that VA's duty to assist a Veteran in developing the facts and evidence pertinent to a claim is not a one-way street.  He cannot passively wait for this assistance in those circumstances where he may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In light of the development undertaken in this case, the Board finds that there has been substantial compliance with its earlier remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand).  But see, too, Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (indicating there need only be "substantial" compliance with a remand directive, not "exact" compliance).  Accordingly, no further development is needed to meet the requirements of 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Merits of the Claim

The Veteran was treated in service for low back pain diagnosed as recurrent lumbosacral strain with radiculopathy.  This problem unfortunately continued after he left the military, resulting in his filing a claim for VA compensation benefits on August 30, 2004.  An August 2005 rating decision granted service connection for degenerative disc disease with history of lumbar strain, assigning an initial 10 percent rating from the date the RO had received his claim on August 30, 2004.  He appealed that decision by requesting a higher initial rating.  See Fenderson, 12 Vet. App. at 125-26 (holding that, when a Veteran timely appeals his initial rating, VA must consider whether his rating should be "staged" to compensate him for times since the effective date of his award when his disability may have been more severe than at other times during the course of his appeal).


A.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Rating Schedule.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's low back disability has been evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Under these criteria, a 10 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237.

A higher 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  These criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.

The next higher rating of 40 percent requires forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  And a 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  Id.

The Rating Schedule also lists normal ranges of motion of the thoracolumbar spine for VA compensation purposes to be 90 degrees of flexion, 30 degrees of extension, 30 degrees of lateral flexion, and 30 degrees of rotation.  See Schedule for Rating Disabilities effective September 26, 2003, Plate V, 68 Fed. Reg. 51,458 (Aug. 27, 2003).

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, and 4.59.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

In addition, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, DCs 5235-5242, Note (1).  Neurological manifestations are rated pursuant to DC 8520, which pertains to paralysis of the sciatic nerve.  Under this provision, mild incomplete paralysis warrants a 10 percent disability rating; moderate incomplete paralysis warrants a 20 percent disability rating; moderately severe incomplete paralysis warrants a 40 percent disability rating; and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, DC 8520.


The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

If disc disease is present, then the Veteran's low back condition also may be evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  See Note to 38 C.F.R. § 4.71a, DC 5243.  Under this Formula, a 10 percent rating requires incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent rating requires incapacitating episodes of at least two weeks but less than four weeks; and a 40 percent rating requires incapacitating episodes of at least four weeks but less than six weeks.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bedrest and treatment "prescribed by a physician."  Id.

B.  Analysis

Applying these criteria to the facts of this case, the Board finds no basis to assign a rating higher than 10 percent for the Veteran's low back disability since the initial grant of service connection.  The evidence for consideration includes two VA examination reports, VA outpatient treatment records, and the Veteran's personal statements in support of his claim, none of which indicate his low back disability meets any of the criteria for a rating higher than 10 percent.

The range of motion of the Veteran's thoracolumbar spine was only tested during the two VA examinations he had in February 2005 and April 2006.  The February 2005 VA examination report notes that his thoracolumbar spine demonstrated 70 degrees of flexion and 30 degrees of extension, right and left lateral flexion, and right and left rotation, for a combined range of motion of 220 degrees.  The examiner commented that all movements cause pain, with significant pain and fatigability with repetitive flexion and extension.  The April 2006 VA examination report notes that his spine demonstrated 90 degrees of flexion and 20 degrees of extension, right and left lateral flexion, and right and left rotation, for a combined range of motion of 190 degrees.  It was also noted that motion was limited by pain at extremes, but that there was no evidence of any weakness, incoordination, fatigue, or lack of endurance on repetitive motion.  

In light of these findings, there is no basis to assign a disability rating higher than 10 percent under the General Rating Formula for Diseases and Injuries of the Spine.  Both reports show that his thoracolumbar spine demonstrated flexion greater than 60 degrees, with a combined range of motion greater than 120 degrees (i.e., 220 and 190 degrees, respectively).  Accordingly, a disability rating higher than 10 percent is not available under the General Rating Formula for Diseases and Injuries of the Spine.

And since there is motion in every direction, there is no indication of favorable ankylosis of his entire thoracolumbar spine (referring to the combined thoracic and lumbar segments).  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Moreover, Note (5) to DCs 5235-5242 indicates that, for VA compensation purposes, fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  Whereas unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or the entire spine is fixed in flexion or extension,....  Neither is the situation here, however.


In addition, there is not the functional loss due to pain, weakness, fatigability, or incoordination of the thoracolumbar spine that would otherwise warrant assigning a higher rating since the initial grant of service connection.  38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca, 8 Vet. App. at 204-08.  The February 2005 VA examiner commented that all movements caused pain, with significant pain and fatigability with repetitive flexion and extension.  The Board emphasizes, however, that motion was essentially normal except for a 20-degree loss of flexion.  A physical examination also revealed that strength was normal (5/5) in both lower extremities.  It is also significant that, when subsequently reevaluated in April 2006, pain was only present at the extremes (i.e., endpoints) of each movement, meaning that most movements were pain free, with no evidence of any weakness, incoordination, fatigue, or lack of endurance on repetitive movement.  Under these circumstances, there is no basis for an initial rating higher than 10 percent in light of the factors set forth in 38 C.F.R. §§ 4.40, 4.45, and 4.59.  

The Board also finds no basis to assign an initial rating higher than 10 percent under DC 5243 for IVDS.  The next higher rating of 20 percent requires at least two weeks of incapacitation prescribed by a physician.  But the Veteran has consistently denied any incapacitating episodes, including during his two VA examinations, thereby precluding an initial rating higher than 10 percent.

The Veteran also has reported that the pain in his lower back occasionally radiates down into his left lower extremity to the foot.  This is significant because Note (1) to the General Rating Formula (DCs 5235-5242) specifies that any associated objective neurologic abnormalities should be separately evaluated under an appropriate diagnostic code.  This often includes consideration of whether the disability involves paralysis of the sciatic nerve.  But the evidence in this case does not establish that the Veteran has even mild incomplete paralysis of the left sciatic nerve, as required for a minimum 10 percent rating under DC 8520.  


The absence of even mild incomplete paralysis of the sciatic nerve is reflected in the February 2005 VA examination report, which notes that both lower extremities had normal sensation, full strength, and deep tendon reflexes of 2+ for both knees and ankles.  The diagnoses were L5-S1 degenerative spondylolisthesis and lumbar spine multilevel degenerative disk disease with spinal stenosis.  In addition, the April 2006 VA examination report notes that strength was normal at 5/5, that sensation was intact to light touch except for a small area on the left lateral malleolus, and that straight leg raising was negative.  The diagnoses were degenerative disc disease at L5-S1 and minimal grade I L5-S1 spondylolisthesis.  In sum, these findings do not represent even mild incomplete paralysis of either sciatic nerve as required for a separate 10 percent rating under DC 8520. 

VA treatment records dated since the initial grant of service also make no reference to findings that would indicate the presence of mild incomplete paralysis of the left sciatic nerve.  For instance, while the Veteran reported low back pain with radiation all the way down to his left foot when seen in August 2006, straight leg raising was negative and he was able to walk on his heels and toes normally.  An MRI performed in September 2006 also showed no neural impingement.  Instead, this report showed a 4 mm annular bulge, without neural impingement, and some mild degenerative disc disease.  In short, these findings do not reflect even mild incomplete paralysis of the left sciatic nerve as required for a separate 10 percent rating under DC 8520.

In the absence of any objective neurological findings, there is no basis to grant a separate compensable rating under 38 C.F.R. § 4.124a, DC 8520, for either lower extremity.  See 38 C.F.R. § 4.31 (in every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable evaluation are not met.)


There also is no suggestion the Veteran's low back disability is so exceptional or unusual as to render impractical the application of the regular rating schedule standards and, instead, warrant the assignment of a higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  The symptoms of his disability (e.g., pain and limitation of motion, etc.) are contemplated by the schedular rating criteria.  And there is no evidence of hospitalization, much less on a frequent basis, or marked interference with his employment, meaning above and beyond that contemplated by his schedular rating.  Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the assigned schedular rating is not inadequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For these reasons and bases, the Board finds that the preponderance of the evidence is against the assignment of an initial rating higher than 10 percent for the Veteran's low back disability.  And as the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  Hence, the appeal of this claim is denied.


ORDER

The claim of entitlement to an initial rating higher than 10 percent for degenerative disc disease with a history of lumbar strain is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


